EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:   

A hybrid counting device for counting objects, the device comprising:
an object feeder having a plurality of tray channels for receiving objects arranged in a single file line of objects, wherein each tray channel allows only the single file line of objects to exit that respective tray channel at a time; 
a plurality of detection channels, wherein each tray channel is in communication with only a single detection channel so that each detection channel receives only a respective single file line of objects and wherein each detection channel is bordered by a detection wall and a the detection wall separates each of the single file line of objects; 
a detection unit in communication with each detection channel; 

a first supplement staging channel positioned laterally adjacent to the hybrid staging channel, a second supplement staging channel positioned laterally adjacent to the hybrid staging channel, the hybrid staging channel positioned in between the first supplement staging channel and the second supplement staging channel and wherein the first supplement staging channel is in communication with only a single detection channel to receive only a single file line of objects from the single detection channel, wherein the exit of objects from the first supplement staging channel is controlled by a respective second governor;
wherein the first governor is located in between the hybrid staging channel and at least one of; a funnel and a container and the first governor governs the release of the objects after they pass through the hybrid staging channel, and wherein the second governor is located in between the first supplement staging channel and at least one of; the funnel and the container and the second governor governs the release of the objects after they pass through the first supplement staging channel, and wherein the second governor is positioned latterly adjacent to the first governor; and
wherein the one of the funnel and the container receives objects from all of (i) the first supplement staging channel, (ii) the second supplement staging channel, and  (iii) the hybrid staging channel…



The claim 12 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:   

A method for counting objects, the method comprising:

a.    activating an object feeder having a plurality of tray channels to communicate a single streams of objects from each tray channel of the plurality of tray channels into a respective detection channel, wherein each tray channel allows only one single stream of objects to exit that respective tray channel at a time;
b.    detecting a predetermined first number of objects in the detection channels which are then passed into one of; (i) a hybrid staging channel and (ii) a first supplement staging channel wherein the hybrid staging channel receives two or more single streams of objects from two or more detection channels and the first supplement staging channel receives only one single stream of objects from a respective single detection channel and wherein the first supplement staging channel is positioned latterly adjacent to the hybrid staging channel and wherein a second supplement staging channel is positioned laterally adjacent to the hybrid staging channel, the hybrid staging channel positioned in between the first supplement staging channel and the second supplement staging channel;

d.    detecting a predetermined second number of objects passing from at least one detection channel into the first supplement staging channel;
e.    stopping the exit of objects from the supplement staging channel with a second governor; 
wherein the first governor is located in between the hybrid staging channel and at least one of; a funnel and a container to govern the release of the objects after they pass through the hybrid staging channel, and wherein the second governor is located in between the first supplement staging channel and at least one of; the funnel and the container to govern the release of the objects after they pass through the first supplement staging channel; and 
wherein the one of the funnel and the container receives objects from all (i) the first supplement staging channel, (ii) the second supplement staging channel, and  (iii) the hybrid staging channel.


…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651